DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 5-7, 16-21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bridger Photonics, Inc (US 20170097274 A1)( hereinafter Bridger'274) [cited in the IDs filed by the applicant] in view of Cheben et al. (US 2014/0002639 A1)(hereinafter Cheben) [cited in the IDs filed by the applicant].	
	
	Regarding claims 1, 7, Bridger'274 teaches a method comprising (Abstract - Measurement approaches and data analysis methods are disclosed for combining 3D topographic data with spatially-registered gas concentration data to increase the efficiency of gas monitoring and leak detection tasks): obtaining, using a light detection and ranging (LID AR) system, a set of gas concentration measurements from a
target area (para (0024], (0053], (0055)-(0056)- sensor 100 for measuring spatially-registered target range and gas concentration measurements; gas concentration measurements of a gas plume 130 at measurement scene; scanning a laser beam across a gas plume;
using the scattered light from the scanned laser beam to determine gas concentration at a plurality of locations through the gas plume, LiDAR); discarding or modifying certain measurements of the set of gas concentration measurements based 
expected background concentration is subtracted from C.sub.ave resulting in an image of the anomalous path-averaged gas concentration within the measurement scene. The expected background level can be estimated from the C.sub.ave image (e.g. the centroid of the Gaussian portion of the histogram distribution for the background), or based on supplementary information); determining a presence of an anomalous gas concentration based on the revised set of measurements (para (0090)-(0094)- Search the 3D spatial data to find a predefined number of nearest neighbors surrounding each point identified; compute the number of neighboring points that also exhibit
elevated gas concentration; may report a leak if the number of spatially neighboring points exhibiting elevated concentration exceeds a predefined threshold; the expected background concentration is subtracted from C.sub.ave resulting in an image of the anomalous path averaged gas concentration within the measurement scene). 
Bridger.274 does not teach the threshold value is adaptive, wherein the
value of the adaptive threshold varies depending on parameters of the measurement and the value of the adaptive threshold is based, at least in part, on an amount of light received by the camera system. 
           However, Cheben teaches obtaining a set of gas concentration measurements from a target area (para [0015)- generating an image at least at a wavelength of electromagnetic (EM) radiation that is absorbed or emitted by a chemical species and an analysis system configured to analyze a sequence of images from the
camera); discarding or modifying certain measurements of the set of gas concentration measurements based on a comparison of measurements in the set of gas concentration measurements to an adaptive threshold, wherein the value of the adaptive threshold varies depending on parameters of the measurement (Abstract; para [0057]-[0060]- False alarms originated from imperfect registration can be filtered out by an image mask comprised of edges. The edges may be identified by a number of techniques, such as a Canny edge detector. The Canny edge detector may use an adaptive threshold selection method, for example, using Tsai's moment-preserving algorithm. The stabilization removes noise that could result from vibrations, such as changes in wind speed, plant equipment, and the like. Background registration is performed at this block to remove features that are part of every frame, such as plant equipment); Cheben teaches the value of the adaptive threshold is based, at least in part, on an amount of light received by the camera system (para (0028), [052)-(0054), (00571). 

	
Regarding claim 2, Bridger'27 4 teaches determining a confidence that a remainder of the set of gas concentration measurements after discarding or modifying the certain measurements represent anomalous gas concentrations (para [0052)-(0056), (0061]).
Regarding claim 5, Cheben teaches the value of the adaptive threshold is a multiple of the expected noise level (para [0056)-(0060]).
Regarding claim 6, Bridger'27 4 teaches the value of the threshold is used to determine a confidence that gas concentration measurements which are above the value represent true positives (para [0052]-[0056], (0083]-[0088], (0093]-[0096]).
Regarding claim 16, Bridger'274 teaches an apparatus comprising (Abstract - Measurement approaches and data analysis methods are disclosed for combining 3D topographic data with spatially-registered gas concentration data to increase the efficiency of gas monitoring and leak detection tasks): an optical system comprising a laser source configured to modulate at a modulation frequency, the optical system configured to record a set of gas concentration measurements based on received light from a target area (para (0024). (0053),(0055)-(0056)- sensor 100 for measuring spatially-registered target range and gas concentration measurements; gas concentration measurements of a gas plume 130 at measurement scene; scanning a 
discard or modify certain measurements of the set of gas concentration measurements based on a comparison of measurements in the set of gas concentration measurements to a threshold with a value based on an expected noise level to provide a first revised set of measurements (para [0084)-(0085), [0088), [0093)-(0094)- finding regions in the C.sub.ave image containing more than a predefined number of neighboring points exhibiting concentrations exceeding a predefined threshold; Find points in the image that exceed a predefined concentration threshold for leak detection; spatial extent threshold for plume detection can be applied by seeding a region growing algorithm at the location of the detected leak, based on concentration, to divide the scene into two segments representing the plume and the rest of the scene; histogram 1100 of the C.sub.ave data showing the expected/measured background concentration; the expected background concentration is subtracted from C.sub.ave resulting in an image of the anomalous path-averaged gas concentration within the measurement scene. The expected background level can be estimated from the C.sub.ave image (e.g. the centroid of the Gaussian portion of the histogram distribution for the background), or based on supplementary information); identify certain of the measurements of the first revised set of measurements as outliers and discard or modify the outliers to provide a second revised set of measurements (para [0090]-
 Bridger'274 does not teach at least one processor; and a memory, the memory encoded with executable instructions, which, when executed by the at least one processor cause the apparatus to: the threshold value is adaptive, wherein the

However, Cheben teaches at least one processor (para (0015)- analysis system includes a processor); and a memory, the memory encoded with executable instructions, which, when executed by the at least one processor cause the apparatus to (para [0015)- non-transitory, computer-readable medium comprising code configured to direct the processor to perform functions); obtaining a set of gas concentration measurements from a target area (para (0015)- generating an image at least at a wavelength of electromagnetic (EM) radiation that is absorbed or emitted by a chemical species and an analysis system configured to analyze a sequence of images from the camera); discarding or modifying certain measurements of the set of gas concentration measurements based on a comparison of measurements in the set of gas concentration measurements to an adaptive threshold, wherein the value of the adaptive threshold varies depending on parameters of the measurement (Abstract; para (0057)-(0060)- False alarms originated from imperfect registration can be filtered out by an image mask comprised of edges. The edges may be identified by a number of techniques, such as a Canny edge detector. The Canny edge detector may use an adaptive threshold selection method, for example, using Tsai's moment-preserving algorithm. The stabilization removes noise that could result from vibrations, such as changes in wind speed, plant equipment, and the like. Background registration is performed at this block to remove features that are part of every frame, such as plant equipment). It would have been obvious to one of ordinary skill in the art to combine the gas concentration measurement taught by Bridger'274 with the adaptive threshold taught by Cheben since 
Regarding claim 17, Bridger'274 teaches to cause the apparatus to determine a detection confidence (para [0052]-[0056], [0061]).
Regarding claim 18, Bridger'274 teaches to determine a first confidence based on the first revised set of measurements, a second confidence based on the second revised set of measurements, and a third confidence based on the gas plume, and wherein the processor is configured to determine the detection confidence based on the first, second, and third confidences (para [0052]-[0056], [0061], [0093][0098]).
Regarding claim 19, Bridger'274 teaches to cause the apparatus to generate a map based on the detection confidence (para [0059],[0077]-[0083]).
Regarding claim 20, Bridger'274 teaches a mobile platform configured to support the optical system and move relative to the target area (para (0056]).
Regarding claim 21, Bridger'274 teaches the optical system is configured to determine range information between the optical system and surfaces of the target area, and wherein the map is based on the gas plume and the range information (para [0027]-[0029], [0054]-(0059]).
Regarding claim 24, Bridger'274 teaches to determine the presence of the gas plume based on an angular dependence of the concentration about the at least one measurement point in the second set of revised measurements (para (0053]-[0058]).

Claims 3-4 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bridger Photonics, Inc in view of Cheben et al. and further in view of Bridger Photonics, Inc (US 2017/0097302)(hereinafter 'Bridger'302') [cited in the IDs filed by the applicant].
Regarding claim 3, neither Bridger'274 nor Cheben teaches the expected noise level is based on a noise model comprising a model of speckle noise in the set of gas concentration measurements.
 However, Bridger'302 teaches the expected noise level is based on a noise model comprising a model of speckle noise in the set of gas concentration measurements (para [0062]-[0065], [0072]-[0073], [0133](0137]).
 It would have been obvious to one of ordinary skill in the art to modify the combination of Bridger'274 and Cheben with those of Bridger.302 since doing so would compensate measurements for speckle noise to improve the accuracy of the detection.
Regarding claim 4, Bridger'302 teachthe noise model further comprises a detector noise model (para [0080]-[0085], [0112]-(0115], [0133][0137]).
Regarding claim 22, neither Bridger'274 nor Cheben teaches the expected noise level is based on a noise model comprising a model of speckle noise in the set of gas concentration measurements.
 However, Bridger'302 teaches the expected noise level is based on a noise model comprising a model of speckle noise in the set of gas concentration measurements (para (0062]-(0065], [0072]-(0073], (0133][0137]). 
It would have been obvious to one of ordinary skill in the art to modify the combination of Bridger'274 and Cheben with those of Bridger.302 since doing so would compensate measurements for speckle noise to improve the accuracy of the detection.

It would have been obvious to one of ordinary skill in the art to modify the combination of Bridger'274 and Chaban with those of Bridger'302 since doing so would improve the accuracy of the detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/           Primary Examiner, Art Unit 2886